Citation Nr: 1113679	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include schizophrenia, bipolar disorder, posttraumatic stress disorder (PTSD), and/or major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claim for service connection for bipolar, psychosis, paranoia, schizophrenia, manic depressive, manic personality.

This appeal was previously before the Board in May 2009.  The Board remanded the claim so that treatment records could be requested, and the Veteran could be scheduled for a VA psychiatric examination.  The case has been returned to the Board for further appellate consideration.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   While the Veteran applied for service connection for bipolar, psychosis paranoia, schizophrenia, manic depressive and manic personality, he can be service connected for any mental disability that may reasonably be encompassed by his description of the claim, reported symptoms, and the other information of record. 

The  issue of whether new and material evidence has been submitted to reopen a claims for service connection for a bilateral foot disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

The Veteran contends that he suffers from an acquired psychiatric disorder as a result of service.  Specifically, he alleges in numerous statements that, while out in Frankfurt, Germany in October 1981 with fellow servicemen, someone put an illicit drug in his drink.  He was threatened or robbed by the other service members and while still under the influence of drugs, he fought back.  He was taken to a hospital, but escorted from the hospital by service member to avoid trouble.  He admitted to a sporadic memory surrounding the incident, but remembered talking with an Army doctor while he was in jail before he was discharged.  Lay statements from members of the Veteran's family also document that he apparently wrote a letter to his mother while he was in Germany, indicating that he was feeling suicidal.  His mother reportedly called Red Cross, and a service member then asked the Veteran about being suicidal.  He recalled being under the influence of drugs at the time.

Although the above is the general contention the Veteran has presented to the VA, records in the claims file from treatment received in conjunction with a claim for Social Security Disability (SSD) benefits notes the Veteran reported being slipped heroin in service, was having problems with one other fellow serviceman with whom there was an altercation and he was struck over the head with a bat, and having witnessed a murder while stationed in Germany.

Service induction examination does not note any psychiatric disorders or complaints.  There is no indication of psychiatric symptoms or behavioral problems in service until September 1981, while stationed in Germany.  In a psychiatric evaluation report dated in September 1981, pertinent history was listed as follows:

He has experience[d] considerable tension which is essentially related to the inability to escape the intensity of interpersonal relationships.  Prior to coming into the Army he had similar difficulties, but was able to cope by being by himself.  Clinically the concern is with regards to a potential psychotic illness, if the stress continues.  Psychological testing supports this impression.

The psychiatrist diagnosed schizoid personality and recommended discharge as soon as possible.  He was discharged approximately one month later, in October 1981, under honorable conditions for failure to maintain acceptable standards of retention.  On the discharge examination from October 1981 the Veteran noted he had a problem with depression, and the examiner noted "worries a great deal about problems at home."

SSD records include an evaluation of the Veteran's complaints of headaches.  During the evaluation he noted that he first heard voices in 1978 or 1979 when he was taking "LD classes" in school, and that they worsened over time.  The story he related regarding being slipped a drug in service was slightly different, in that he said after he was slipped the drug and had an adverse reaction to it, his friends placed him in a shower, but that he was eventually taken to a police station where he assaulted a police officer while under the influence.

Treatment records in the claims file show numerous psychiatric diagnoses including: (1) schizophrenia in October 1991 (while incarcerated); (2) poly substance abuse in July 1995; (3) MDD in December 1998; (4) rule out schizoaffective disorder and bipolar disorder by history in November 1999; (5) bipolar, anxiety, obsessive compulsive disorder, and depression in December 1998; (6) MDD in remission in November 2005; and (7) probable PTSD in September 2009.

In the May 2009 Board remand, the Board requested that the Veteran be provided with either a VA examination by a psychiatrist or psychologist, or a Veterans Health Administration (VHA) opinion.  If a VA examination was provided the VA examiner was requested to address the following:

Following a review of the claims folder and an examination of the Veteran, if applicable, the examiner should address the following questions and provide the requested medical opinions:

A.	Is there evidence of any psychiatric disorder, to include paranoid schizophrenia and bipolar disorder, prior to service?  If yes, please explain.

B.	Is there evidence of any psychiatric disorder, to include paranoid schizophrenia and bipolar disorder, during active service?  If yes, please explain.

C.	Based on a review of the claims folder and/or examination of the Veteran, does the Veteran have paranoid schizophrenia and/or bipolar disorder now?

D.	Following review of the claims folder and an examination of the Veteran, if applicable, state whether it is as least as likely as not (50 percent probability or greater) that the Veteran's paranoid schizophrenia and/or bipolar disorder is directly related to events or injuries in military service, or aggravated by military service.  Sustainable reasons and bases are to be included with the opinions.

In January 2010, following his release from incarceration, the Veteran was afforded a VA psychiatric examination.  The examiner is noted to be a physician; but on further investigation, he was found to be a primary care physician, and not a psychiatrist or psychologist, as requested in the remand.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  He stated that the Veteran does not meet the criteria for a diagnosis of schizophrenia, bipolar disorder or PTSD.  However, the examiner did not note what criteria the Veteran was missing.  He also noted the Veteran "had a long and extensive history of depression" but that his depression was not related to service.  He further opined that the Veteran's depression was likely due to his recent incarceration and homelessness.  He additionally noted inconsistencies in the Veteran's reported symptoms.  Unfortunately, the opinion of the examiner does not answer all of the Board's questions.  The examiner failed to: (1) provide an opinion as to whether the Veteran suffered from any acquired psychiatric disorder prior to service; (2) provide an opinion as to whether the Veteran suffered from an acquired psychiatric condition in service, that was related to his service; (3) provide a rationale for his opinion that the Veteran's current depressive disorder was more likely related to his incarceration and homelessness than service.  The examiner statement that the Veteran had a long history of depression is difficult to assess, as the Board does not know if "long history" relates to the Veteran's life pre-service, during service, or post-service.  

On remand, the Veteran should be afforded an additional VA examination by a psychiatrist or psychologist.  The examiner should note the Veteran's various psychiatric diagnoses and attempt to synthesize/clarify for the Board why the Veteran has received numerous psychiatric diagnoses and whether the diagnosis of "schizoid personality" in service is related to any current acquired psychiatric diagnosis.  The examiner should also provide an opinion as to whether the Veteran suffered from a psychiatric disorder prior to service, and, if so, if that psychiatric disorder was worsened (beyond the normal progression of the disorder) by service.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA mental disorders examination and opinion by a psychiatrist or psychologist at a VA facility.  The purpose of the examination and opinion is to determine the nature and etiology of his claimed acquired psychiatric disorder(s), to include whether any disorder pre-existed military service and was aggravated by service.  All indicated tests and studies are to be performed if the Veteran is able to appear for an examination.  Prior to the examination the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist performing the examination for a thorough review of the case.  A notation to the effect that this thorough record review took place should be included in the report of the psychiatrist or psychologist.  The examiner should note the various psychiatric diagnoses the Veteran has received over the years, and attempt to clarify for the Board whether these disorders are all interrelated.

Following a review of the claims folder and an examination of the Veteran, if applicable, the examiner should address the following:

A.	Does the Veteran currently suffer from any acquired psychiatric disorder(s)?  If yes, is his current psychiatric disorder related to his in-service diagnosis of schizoid personality? 

B	Is there evidence of any psychiatric disorder prior to service? If yes, was this prior psychiatric disorder aggravated (i.e., worsened beyond its natural progression) by service?

The examiner must supply a rationale for all opinions expressed.  The examiner is requested to provide details as to which DSM-IV criteria the Veteran may be missing regarding any previously diagnosed psychiatric disorders which are not diagnosed by the examining psychiatrist/psychologist.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  The AMC/RO should evaluate the claim based on all theories of entitlement presented by the Veteran.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



